DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow et al. (US 20140012289 A1) in view of Mozdzierz (US 20180242970 A1) in view of Pickard et al.  (US 20140078715 A1).
Regarding claim 21, Snow et al. discloses powered surgical stapler (100) for stapling and cutting tissue, comprising: a handle (102), comprising: a motor (164) configured to generate a rotary motion [0076]; a battery pack (156) configured to supply power to said motor; a control 
a firing member (365) movable from an unfired position to a fired position to eject the staples (307) from the staple cartridge and cut the 
Snow et al. fails to disclose the discrete conformal coating is applied only to said control circuit.
	Mozdzierz teaches a similar surgical stapler (1, fig. 5) for stapling and cutting tissue [0050] having control circuit (10/126 [0037], figs. 2 and 6) configured to control the supply of power from a battery pack (120/124) to a motor (128, [0053-0054], fig. 5), and teaches having a control circuit (10/20/30) comprises a gasket seal (40) with a discrete conformal coating (50 [0004, 0038-0042], fig. 2) which seals said control circuit from the environment, and wherein said discrete conformal coating is applied only to said control circuit (Mozdzierz also teaches coating can be applied to any specific portions within/around circuits or entire the entire circuit and, Mozdzierz 
Mozdzierz states:  “coating 50 is disposed over the substrate 20, the electronic elements 30, and the moisture collection agent 40 [0042]…moisture collection agent 40 may be disposed between the surface 22 of the substrate 20 and the coating 50 of the electronic component 10 in a variety of configurations depending on, for example, the type of moisture collection agent 40 utilized within the electronic component 10 and/or the sensitivity of the electronic elements 30 mounted thereon to moisture [0043]… agent 40 may be dispersed in a polymer binder to form a sheet) [0044]”
Pickard et al. teaches a lighting tool (10/lamp 150) having heating element (11) control circuit board (28/161 [0349, 0384]) configured to control the supply of power  to a LEDs (16) and heating element (11/lamp 150, [0349, 0353-0355]), the lamp connected to a power source (165, [0382, 0388] and teaches having two connecting housings (151/152) having a gasket (162), insulating layer (154) between the two housings and a discrete conformal coating (HumiSeal 1C49LV) applied to the circuit board (161) which seals the control circuit from the environment, and 
Given the suggestion and teachings of Snow et al. of having a circuit sealed, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Snow et al.’s seal/coating with having discrete conformal coating is applied only to said control circuit for protection against dirt/debris that come into the housing as taught by Mozdzierz and to have the coating comprises a selant flowed onto the control circuit to protect the electronics from dangerous debris and/or fluids from the environment as further taught and evidenced by Pickard et al.
Regarding claim 22, Snow et al. discloses the handle comprises a housing (102), wherein the housing comprises a first shell portion (110a) connected to a second shell portion (110b) to define an internal cavity (fig. 4), wherein the first shell portion and the second shell define an interface where they are connected, and wherein the control circuit is positioned within said internal cavity ([0066-0068, 0073], fig. 3). Mozdzierz also teaches a handle (100) comprises a housing (100), wherein the housing comprises a first shell portion (110a) connected to a second shell portion (110b) to define an internal cavity (fig. 6a), wherein the first shell portion and the second shell define an interface where they are connected, and wherein the control circuit is positioned within said internal cavity ([0052], fig. 6a).

Claims 1-4, 6, 8-12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowaniec et al. (US 20120303002 A1) in view of Snow et al. (US 20140012289 A1) in view of Mozdzierz (US 20180242970 A1) in view of Pickard et al.  (US 20140078715 A1) in view of Williams et al. (US 20090248041 A1) and further in view of Whitman et al. (US 20010031975 A1).
Regarding claims 1, 3, 8-11, 16-17, and 19, Chowaniec et al. discloses a powered surgical stapler (100) for stapling and cutting tissue, comprising: a handle, comprising: a motor (200) configured to generate a rotary motion; a battery pack (300) configured to supply power to said motor; a control circuit (400) configured to control the supply of power from said battery pack to said motor [0018, 0028-0030, 0038], , wherein said control circuit has electrical components mounted to said circuit ([0026, 0030-0031], fig. 4); and 
a coating (404) over said printed circuit board and said electrical components which seals said control circuit from the environment [0034-0040]; 

a firing trigger (114) movable between an unactuated position and an actuated position; and a closure trigger (114a/b) movable between an unclamped position and a clamped position; an elongate shaft extending from said handle; an end effector extending from said elongate shaft, comprising: a first jaw (160) ; a second jaw movable (162) relative to said first jaw between an open position and a closed position to clamp patient tissue between said first jaw and said second jaw, an elongate channel configured to receive a staple cartridge, wherein the staple cartridge comprises a plurality of staples removably stored in the staple cartridge; and an anvil movable relative to said elongate channel between an open position and a closed position, wherein said end effector is configured to capture patient tissue between said anvil and said staple cartridge when said anvil is moved toward said closed position, and wherein said anvil is moved from said open position toward said closed position when said closure trigger is moved from said unclamped position toward said clamped position; a firing member movable from an unfired position to a fired 
Chowaniec et al. discloses the control circuit is sealed but fails to explicitly disclose said firing member can only perform said firing stroke when said closure trigger is in said clamped position, the battery pack is releasably attachable, the coating is configured to survive a sterilization autoclave cycle wherein said sterilization autoclave cycle includes a temperature range of 140 degrees Celsius to 170 degrees Celsius and having a printed circuit board; electrical components mounted to said printed circuit board and a gasket seal positioned between said switch and said conformal coating, wherein said gasket seal is configured to seal said control circuit from the environment, said control circuit comprises an electrical port, and wherein said powered surgical stapler further comprises: an electrical harness electrically connected to said electrical port; and a gasket seal positioned between said electrical port and said 
Snow et al. teaches having a firing member that can only perform said firing stroke when said closure trigger is in said clamped position [0152-0160], a discrete conformal coating (107), and having a releasably attachable battery pack (156, [0139,0161], figs. 1-29).
Mozdzierz teaches a similar surgical stapler (1, fig. 5) for stapling and cutting tissue [0050] having control circuit (10/126 [0037], figs. 2 and 6) configured to control the supply of power from a battery pack (120/124) to a motor (128, [0053-0054], fig. 5), and teaches having a control circuit (10/20/30) comprises a gasket seal (40) with a discrete conformal coating (50 [0004, 0038-0042], fig. 2) which seals said control circuit from the environment, and wherein said discrete conformal coating is applied only to said control circuit (Mozdzierz also teaches coating can be applied to any specific portions within/around circuits or entire the entire circuit and, Mozdzierz teaches having plurality of layers and some areas with more covering than others such as pockets 44, [0012, 0037-0052, 0056, 0060-0061], figs. 1-5).
Pickard et al. teaches a lighting tool (10/lamp 150) having heating element (11) control circuit board (28/161 [0349, 0384]) configured to control the supply of power  to a LEDs (16) and heating element (11/lamp 150, [0349, 0353-0355]), the lamp connected to a power source (165, [0382, 0388] and teaches having two connecting housings (151/152) having a gasket (162), insulating layer (154) between the two housings and a discrete conformal coating (HumiSeal 1C49LV) applied to the circuit board (161) which seals the control circuit from the environment, and wherein said discrete conformal coating is only applied to the control circuit for protection from incoming dirt ([0381-0382, 0387-0388], figs. 1-6).
Williams et al. teaches having a coating (502) for electrical components (transducers 504, cables 302/304, lights) that is configured to survive a sterilization autoclave cycle wherein said sterilization autoclave cycle includes a temperature range of 140 degrees Celsius to 170 degrees Celsius ([0078-0082], fig. 5) and teaches having a printed circuit board (609/709/750); electrical components mounted to said printed circuit board [0094, 0107, 0114-0117].
Whitman et al. teaches a chip assembly (174) for use in a surgical stapler (10/250) an electrical harness (272) electrically connected to said electrical port [0063-0067]; and a gasket seal positioned between said electrical port and said electrical harness, wherein said gasket seal is configured to seal said control circuit from the environment (figs. 1-10) 
Whitman states: "Seals may be provided in conjunction with any of the several connectors 44, 48, 52, 56, 60 to provide a fluid-tight seal between the interior of first coupling 22 and the environment” [0053]...Seals may be provided in conjunction with the connectors 66, 68, 70 to provide a fluid-tight seal between the interior of second coupling 26 and the environment” [0054].
Given the suggestion and teachings of Milliman of having a circuit providing and obtaining different data from sensors and controlling the device and teachings of Chowaniec et al. of having a circuit sealed, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Milliman’s battery pack to be releasably attachable firing member controlled for charging and/or replacing when needed 
Regarding claims 2, 4, 6, 12, 14, 18, and 20, Chowaniec et al. discloses said conformal coating is configured to survive a sterilization autoclave cycle [0038], wherein said conformal coating comprises a sealant flowed onto the control circuit [0034-0040] wherein said control circuit comprises a switch [0026, 0029-0034]. Friese et al. also teaches the discrete conformal coating (25 and 32) which is a coating comprises a selant flowed onto the control circuit ([0022-0026], figs. 1-2). Snow et al. teaches having rocker switches (128/130, [0083-0155], figs. 1-7). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8-12, 14, and 16-22 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731